Citation Nr: 1814605	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-47 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1963 to December 1966, with service in the Republic of Vietnam. He served in the United States Marine Corps.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's residuals of TBI are causally related to service.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of a traumatic brain injury (TBI) are met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

Since the Board is granting the Veteran's appeal for service connection for residuals of traumatic brain injury (TBI) there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102  (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that his current residuals of a TBI are a result of an injury or injuries sustained in service. He alleges that he sustained in-service head injuries on at least three different occasions, to include being hit in the forehead by an ejected shell from a 90MM gun he was loading at a rifle range, falling outside his barracks four days after the ejected shell accident, and being hit with a sledge hammer while serving in the Republic of Vietnam. 

A June 1964 service treatment record (STR) confirmed at least one head injury while in service. Notably, the Veteran was treated for a head laceration and possible concussion after being hit in the forehead by an ejected shell from a 90MM gun he was loading at a rifle range.  He reported he did not lose consciousness.  One day later was discharged to duty.  In a June 25, 2964 STR, it was noted that the Veteran lacerated the front of his head after he fell on steps, in front of the barracks.  An August 1966 STR noted a history of a sledgehammer to the head.  Thus, the Board finds that the element of an in-service event is met.  

The remaining two elements of service connection, the existence of a current disability and a causal relationship to service, are intertwined in this case.  See Holton, 557 F.3d at 1366.  

The Veteran has reported that he had suffered from symptoms of his head injuries since the accidents occurred. At a December 2012 VA examination, the Veteran reported poor concentration, headaches, irritability, being easily distracted, memory loss, insomnia, and sensitivity to light and sound. The Veteran is competent to provide information regarding personal knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no evidence to doubt the credibility of the Veteran's statements. 

A December 2012 Residuals of Traumatic Brain Injury (TBI) VA examination was conducted. After reviewing the Veteran's service treatment records, the examiner determined that the Veteran did not have a diagnosis of TBI or any residuals of TBI.  The examiner noted the 1964 incident, but not the other two incidents.  The examiner concluded that it was difficult to determine whether the Veteran's in-service head injury qualified as a traumatic brain injury because of the absence of further neuropsychological testing following the head injury events. The examiner reported that while the Veteran's current cognitive functioning was in the "dementia" range, it was difficult to conclusively determine whether it was due directly to the head injuries or other events such as aging or PTSD, which may be the sole explanation for the Veteran's cognitive deficits. The examiner then opined that the Veteran's condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. 

However, the examiner's rationale is contradictory with his finding that there is no diagnosis of TBI or residuals of TBI. The examiner provided a positive nexus opinion, yet the majority of the rationale supported a negative nexus opinion. Furthermore, the examiner determined that he could not "conclusively determine" whether the Veteran's current cognitive functioning was directly due to in-service head injuries. However, this is the incorrect standard. The examiner need not conclusively determine the etiology of the TBI and its residuals; rather, the examiner was asked to opine whether it was at least as likely as not incurred in or caused by an in-service injury, event, or illness. Because the examiner relied on an incorrect standard and came to an inconsistent nexus opinion given the supporting rationale, the opinion is not afforded any probative value.

A January 2013 VA TBI examination was conducted. The examiner diagnosed a TBI.  This VA examiner noted that the Veteran was hit in the head via impressive mechanisms of injury multiple times:  shell; fall; and sledge hammer.  The examiner opined that the Veteran's claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated that due to the interrelated complexity of injuries and symptoms, inherent nature and anatomy involved he could not arbitrarily segregate out specific findings for TBIU.  The examiner concluded that the multiple head injuries experienced by the Veteran became conspicuous etiologic likelihoods per TBI and PTSD signs and symptoms, and that headaches are known correlates of TBI and PTSD. Given the examiner took into account the Veteran's statements, medical history, and took note of all of the relevant service records, the examiner's opinion with its supporting rationale is given probative value.  Accordingly, the only adequate opinion of record is positive.  

The Board notes that it is unclear if either VA examination was conducted by the correct specialist.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart iv, Chapter 3, Section D.2.j.  As noted in a July 2016 letter to the Veteran, he was offered another examination to rectify any such concern as long he responded within one year.  It does not appear that he did so.  Because the RO was willing to rely on these examinations despite the fact that they did not meet technical requirements, the Board finds that it may do so as well.

With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's residuals of TBI had onset during active service. Accordingly, entitlement to service connection for residuals of TBI is warranted. See 38 U.S.C. § 5107  (b)(2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of TBI is granted.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




